Citation Nr: 0832101	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 1, 2001 
for the award of service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from July 1980 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial 30 percent rating for major depressive disorder, 
effective July 1, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned effective date in 
January 2004, and the RO issued a statement of the case (SOC) 
in December 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2006.

In a March 2004 rating decision, the RO granted an earlier 
effective date of July 1, 2001.  In August 2004 
correspondence, the veteran continued to disagree with the 
assigned effective date and requested an even earlier 
effective date.

The Board notes that, in April 2004, the veteran filed a NOD 
with the initial 30 percent rating assigned for major 
depressive disorder and with the determinations that new and 
material evidence to reopen the claims for service connection 
for disabilities of the low back, left shoulder, and feet has 
not been submitted.  The RO issued a SOC on these matters in 
December 2005; however, on his February 2006 VA Form 9, the 
veteran limited his appeal to the earlier effective issue.  
Thus, the sole issue before the Board is as indicated on the 
title page.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran received a discharge from the Army under 
other than honorable conditions in April 1994.

3.  In a July 1995 administrative decision, the RO determined 
that the veteran's service from May 1992 to April 1994 was 
under dishonorable conditions for VA purposes and that he is 
not entitled to receive VA benefits based upon this period of 
service.  Although the RO notified the veteran of this 
decision, he did not properly initiate an appeal.

4.  In an August 1995 rating decision, the RO denied service 
connection for depression due, in part, to the veteran's 
character of discharge for the period from May 1992 to April 
1994.  Although the RO notified the veteran of this denial, 
he did not properly initiate an appeal.

5.  The veteran filed a new claim for service connection for 
depression on July 1, 2002.

6.  In October 2002, the Army Discharge Review Board convened 
under 10 U.S.C.A. § 1553 and granted an upgraded character of 
discharge to the veteran for the period from August 1991 to 
April 1994; his discharge is now general, under honorable 
conditions, removing the bar to receipt of compensation 
benefits for this period.



CONCLUSIONS OF LAW

1.  The RO's August 1, 1995 rating decision denying service 
connection for depression is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 19.26, 
20.302(a), 20.1103 (2007).

2.  The claim for an effective date earlier than July 1, 2001 
for the award of service connection for major depressive 
disorder is without legal merit.  38 U.S.C.A. §§ 503, 1553, 
5110(a), (i) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2(f), 
3.400(g) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this appeal, the March 2004 rating decision discussed the 
legal authority governing effective dates for service-
connected benefits and explained the reasons for granting an 
earlier effective date of July 1, 2001.  The December 2005 
SOC provided the regulations governing effective dates for 
service-connected benefits and explained the reasons for the 
denial of the veteran's request for an even earlier effective 
date.  Furthermore, the veteran has been afforded the 
opportunity to present evidence and argument with respect to 
his claim.  Moreover, August 2004 correspondence-in which he 
cites to the regulations pertinent to earlier effective dates 
based on correction, change or modification of a military 
record-reflects that he understood the relevant 
requirements.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 10 
U.S.C.A. §§ 1552 or 1553, or because of other corrective 
action by competent military naval, or air authority, the 
award will be effective from the latest of these dates: (1) 
date application for change, correction, or modification was 
filed with the service department, in either an original or a 
disallowed claim; (2) date of receipt of claim if claim was 
disallowed; or  (3) one year prior to date of reopening of 
disallowed claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(g)

In this case, the veteran's DD Form 214 reflects that he 
received a discharge from the Army under other than honorable 
conditions in lieu of trial by Court-Martial in April 1994.  
He filed for VA compensation benefits in October 1994.

In a July 1995 administrative decision, the RO determined 
that the veteran's service from May 1992 to April 1994 was 
under dishonorable conditions for VA purposes and that he is 
not entitled to receive VA benefits based upon this period of 
service.  The RO noted that the veteran was administratively 
discharged under "Other Than Honorable" conditions.  The 
veteran was notified of the decision on August 7, 1995.

In an August 1995 rating decision, the RO, inter alia, denied 
service connection for depression as not well grounded.  The 
RO noted that the veteran's service from May 1992 to April 
1994 was under dishonorable conditions.  The veteran was 
notified of this decision on August 7, 1995.

In August 1996 correspondence, the veteran expressed his 
intent to appeal the decision as to the letter dated August 
5, 1995 and stated that additional documents would be 
delivered.  In response, in a letter issued later that month, 
the RO asked the veteran to advise as to with which decision 
the veteran disagrees, the administrative decision or the 
rating decision, noting that he was advised of both decisions 
on August 7, 1995.  The RO further noted that, if the veteran 
disagrees with the rating decision, he must advise as to 
whether he disagrees with the whole decision or part of the 
decision.  

The veteran failed to respond.  Thus, the veteran did not 
properly initiate an appeal with respect to either decision.  
See 38 C.F.R. § 19.26.  Both decisions therefore became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.

The next communication from the veteran is his request to 
reopen the claim received on July 1, 2002.  As indicated in 
the introduction above, in the July 2003 rating decision, the 
RO reopened the claim and granted service connection for 
major depressive disorder.  Pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r), the RO assigned an effective of 
July 1, 2002, the date of receipt of the new claim.  One year 
prior to that date is July 1, 2001.

In October 2002, the Army Discharge Review Board convened 
under 10 U.S.C.A. § 1553 and granted an upgraded character of 
discharge to the veteran for the period from August 1991 to 
April 1994.  His discharge is now general, under honorable 
conditions, removing the bar to receipt of compensation 
benefits for this period.  This determination of character of 
discharge is binding on VA, and serves to set aside the 
previous bar to entitlement.  38 C.F.R. § 3.12(f).  The date 
application for change, correction, or modification was filed 
is not documented in the record; however, in August 2004 
correspondence, the veteran stated that he had originally 
filed for a change in his character of discharge in November 
1994.

Given the above, the latest of the three possible effective 
dates permitted is July 1, 2001.  The Board finds that, as a 
matter of law, assignment of an effective date earlier than 
July 1, 2001 is prohibited.

The Board acknowledges the veteran's contentions that he 
should be assigned an earlier effective date because he 
appealed the initial August 1995 rating decision, the RO did 
not consider his prior periods of service in that decision, 
the Army took a long time to correct his character of 
discharge, and because the circumstances were out of his 
control.  As for his first contention, as discussed above, 
the record shows that the veteran did not properly initiate 
an appeal of the August 1995 denial.  As for the RO not 
considering his prior service, the record shows, and the 
veteran admits, that he was not diagnosed with depression 
until 1993 during his latter period of service; therefore, 
the contention is moot.  With respect to the lengthy time 
taken by the Army, the Board is sympathetic; however, as 
indicated above, the Board is bound by the service 
department's findings as to character of discharge, and, 
until October 2002, when the Army Discharge Review Board 
upgraded his service, the service records showed that he was 
discharged under other than honorable conditions for the 
relevant time period.  The Board is also sympathetic in that 
the circumstances with respect to the upgrade were out of his 
control; however, the Board reiterates that VA was bound by 
the character of discharge of record.

As a final note, the Board notes that, to the extent that the 
veteran may be asserting that equity warrants the assignment 
of an earlier effective date for his service connection award 
extending back to the date of his original claim, matters of 
equitable relief are only within the discretion of the 
Secretary of VA; the Board does not have the authority to 
award such relief.  See 38 U.S.C.A. § 503; Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).

Under these circumstances, the Board must deny the claim for 
an effective date earlier than July 1, 2001 for the award of 
service connection for major depressive disorder as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date earlier than July 1, 2001 for the award of 
service connection for major depressive disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


